BY THE COURT
At the judgment term and shortly after the rendition of the judgment it was opened up by the trial court for defense. It does not appear that counsel for the plaintiff was actually notified of this action of the court. But counsel for the plaintiff was notified prior to the preparation. and filing of the journal entry suspending the judgment. This is sufficient notice on the question of the right of the court to order a suspension of the judgment. Issue was joined and the case was tried in September, 1931. The verdict was for the defendant, A motion for *219new trial was filed and overruled and error is prosecuted to this court. It appears chat the note was given in consideration of certain indebtedness which the defendant, Cyril B. Manier, owed the firm of Manier & Manier. There were unsettled affairs growing but of the business for which the firm was organized and had conducted for many years. It is conceded by the plaintiff (hat there were unsettled matters, in the partnership of substantial value for distribution. Cyril B. Manier claims that these affairs were settled, that the note was entirely consumed and that he supposed for many years the original note had been destroyed. The evidence is preserved in a bill of exceptions.
We have carefully examined the bill of exceptions and we reach the conclusion that while the evidence is not as clear as it could have been and should have been at the time of the transactions or about 1922, nevertheless the evidence is sufficient to sustain the verdict.
We therefore find no prejudicial error in the record, and the judgment must be affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.